 8:99-cv-00315-JFB-MDN Doc # 526 Filed: 11/10/20 Page 1 of 1 - Page ID # 3690




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

WILLIAM SCHNEIDER, DAVID
SCHWANINGER, and DEWANE
SPILKER,                                                              8:99CV315

                       Plaintiffs,                                         ORDER

      vs.

UNITED STATES OF AMERICA,

                       Defendant.


       A telephone hearing was held before the undersigned magistrate judge with counsel for
the parties on November 10, 2020.         In accordance with the matters discussed during the
conference,


       IT IS ORDERED:
       1. The deadline for the parties to electronically file a joint stipulation for dismissal (or
            other dispositive stipulation), excluding the issue of attorneys’ fees, remains
            November 13, 2020.
       2. The parties shall notify the Court on or before December 8, 2020, as to whether they
            have resolved the issue of attorneys’ fees.
       3. If the parties do not reach an agreement, Plaintiffs are given leave to file a motion for
            attorneys’ fees on December 18, 2020. Defendant may file a response to the motion
            on or before January 15, 2021. Plaintiffs may file a reply on January 22, 2021,
            after which the motion will be fully submitted to the Court.


       Dated this 10th day of November, 2020.


                                                      BY THE COURT:

                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
